Case: 19-11130    Date Filed: 10/18/2019   Page: 1 of 6


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-11130
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 2:18-cv-00477-MHT-GMB

DOREN T. WATKINS,
Registered Nurse, Nurse Supervisor,

                                                              Plaintiff–Appellant,

                                      versus

ALABAMA DEPARTMENT OF PUBLIC HEALTH,
a.k.a. Montgomery County Health Department,

                                                             Defendant–Appellee,

SCOTT HARRIS,
Dr., et al.,

                                                                       Defendants.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        ________________________

                              (October 18, 2019)
               Case: 19-11130      Date Filed: 10/18/2019    Page: 2 of 6


Before TJOFLAT, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Doren Watkins, proceeding pro se, filed a lawsuit against her employer, the

Alabama Department of Public Health (“ADPH”), alleging retaliation and hostile-

work-environment claims under Title VII. After she twice amended her complaint,

a magistrate judge prepared a report recommending that the district court grant

ADPH’s motion to dismiss for failure to state a plausible claim to relief. The district

court adopted the magistrate judge’s recommendation over Watkins’s objections and

dismissed the action. Watkins now appeals, arguing that the court erred by relying

on the magistrate judge’s report, which, in Watkins’s view, inaccurately presented

her factual allegations and cited to “sections of filings that don’t exist.” After careful

review, we affirm.

      We review de novo the district court’s grant of a motion to dismiss for failure

to state a claim. Edwards v. Prime, Inc., 602 F.3d 1276, 1291 (11th Cir. 2010). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter,

which, accepted as true, states a claim for relief that is plausible on its face.” Evans

v. Ga. Reg’l Hosp., 850 F.3d 1248, 1253 (11th Cir. 2017). We liberally construe the

filings of pro se parties. Id.

      In a report recommending dismissal of Watkins’s second amended complaint,

the magistrate judge thoroughly summarized Watkins’s factual allegations. We

                                            2
               Case: 19-11130     Date Filed: 10/18/2019    Page: 3 of 6


briefly review the allegations here. Broadly speaking, Watkins is a nurse who

alleges that she “began to receive numerous frivolous reprimands” and was subject

to “unfair treatment” by her superiors, which has escalated over time, after she filed

a charge of discrimination with the Equal Employment Opportunity Commission

(“EEOC”) in 2004.

      Watkins’s second amended complaint focuses on three incidents in particular.

First, she alleges that on July 15, 2015, she was given a frivolous reprimand for

refusing to administer intravenous treatment to a tuberculosis patient, at the direction

of the former State Nursing Director, John Hankins, because the treatment was

outside her training and knowledge. She grieved the reprimand, explaining that she

should not have been disciplined for following protocol and acting justifiably in the

patient’s best interest. But as a result of the reprimand, she was taken off certain

work duties, and the incident caused her to receive an “unsatisfactory” rating for

“Compliance with Rules” during her performance appraisal in November 2015.

      Second, Watkins alleges that on July 31, 2017, she received another frivolous

reprimand for failing to promptly notify her superiors that other employees had

cheated on an exam. In fact, according to Watkins, she notified her supervisor of

the cheating the day after she found out. Two of her supervisors then attempted to

coerce her into signing the reprimand by threatening her with further disciplinary

action. Watkins reported her supervisors for failing to follow proper disciplinary

                                           3
              Case: 19-11130     Date Filed: 10/18/2019   Page: 4 of 6


procedures and fabricating disciplinary documents, but nothing came of it. Of the

three individuals involved in the cheating incident, one was fired and one was

allowed to resign, but one was promoted. Watkins believes that ADPH promoted

one of the cheaters, an African-American woman, to have a defense against any

discrimination claim later brought by Watkins, who is also African-American.

      Third, Watkins alleges that she was prevented from filing comments in

opposition to a poor performance appraisal she received from her supervisors in

November 2017, before that document was sent to the state personnel department.

Watkins believes that the individuals involved—including supervisors about whom

she had previously complained—intended to place a disparaging appraisal in her file

without giving her an opportunity to respond.

      Watkins claims that, as a result of the frivolous reprimands, her standing in

the “merit ranking has taken a substantial hit,” and she has consistently been passed

over for promotions.      Additionally, the poor performance evaluations have

negatively impacted the raises she received.

      Analyzing these facts, the magistrate judge recommended that Watkins’s

second amended complaint be dismissed. The magistrate judge concluded, in

relevant part, that (1) any retaliation claim based on the July 2015 reprimand was

time-barred; (2) the record contained no evidence that any retaliation within the

actionable time period was causally connected to the 2004 EEOC charge; and

                                         4
                 Case: 19-11130       Date Filed: 10/18/2019        Page: 5 of 6


(3) Watkins’s claim of a retaliatory hostile work environment likewise failed for lack

of proof of causation. The district court agreed and dismissed the action.

       On appeal, Watkins does not challenge the specific reasons offered for

dismissing her Title VII claims. Instead, the only argument she presents is that “[b]y

basing its decision on inaccurate facts that were presented by the Magistrate Judge

in the Report and Recommendation, the Court erred in making its ruling to grant the

defendant’s motion to dismiss.”1 Accordingly, we must conclude that, despite the

liberal reading we afford pro se filings, she has abandoned any challenge to the

district court’s reasons for dismissing her claims. Timson v. Sampson, 518 F.3d 870,

874 (11th Cir. 2008) (“[I]ssues not briefed on appeal by a pro se litigant are deemed

abandoned.”).

       In support of her sole argument on appeal, Watkins lists 24 allegedly

erroneous citations contained within the magistrate judge’s report and

recommendation. For all but two of the alleged errors, Watkins claims that “[t]he

reference cited” by the magistrate judge for a specific factual statement “does not

exist.” As to the other alleged errors, Watkins claims that, contrary to the report and



       1
          Watkins arguably abandoned any challenge along these lines when she failed to object to
the report and recommendation on this ground before the district court. See 11th Cir. R. 3-1 (“A
party failing to object to a magistrate judge’s findings or recommendations contained in a report
and recommendation . . . waives the right to challenge on appeal the district court's order based on
unobjected-to factual and legal conclusions if the party was informed of the time period for
objecting and the consequences on appeal for failing to object.”). At best, we would review for
plain error, but the district court did not err, plainly or otherwise.
                                                     5
              Case: 19-11130     Date Filed: 10/18/2019    Page: 6 of 6


recommendation, “John Hankins did not reprimand the Plaintiff nor did the Plaintiff

name[] John Hankins” and that she made “no mention of the result of [her] 2004

EEOC complaint filing.”

      Here, the district court did not err by relying on the magistrate judge’s report

and recommendation. First, while the report incorrectly identifies Hankins—who

was clearly named in the second amended complaint—as involved in Watkins’s

reprimand, that fact does not alter the conclusion that Watkins failed to establish a

causal connection between any retaliation and her 2004 EEOC charge. Second,

contrary to Watkins’s assertion, she alleged the result of her 2004 EEOC charge on

page 3 of her second amended complaint: “[T]he racial discrimination claim that I

filed in 2004 did not end favorably for me.” Finally, as to the remaining 22 alleged

errors, we have checked each of the disputed citations and find the magistrate judge’s

presentation of Watkins’s factual allegations to be both accurate and thorough. It

appears that Watkins may be confused by the magistrate judge’s citation format. In

citing to “Doc. 25 at 2,” for example, the magistrate judge was referring to page 2 of

Watkins’s second amended complaint, which was the 25th document entered on the

district court’s docket. Likewise, “Doc. 26 at 12” refers to page 12 of ADPH’s

motion to dismiss that complaint, the 26th docket entry. In sum, Watkins has not

shown that the district court erred in dismissing her lawsuit.

      AFFIRMED.

                                          6